People v Vassar (2020 NY Slip Op 07982)





People v Vassar


2020 NY Slip Op 07982


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND TROUTMAN, JJ. (Filed Dec. 23, 2020.) 


MOTION NO. (699/06) KA 05-01283.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vMARVIN D. VASSAR, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.